DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/119341 11/19/2019. 
                                                        
                                                            Oath/Declaration
3.   The oath/declaration filed on 12/02/2019 is acceptable.
                                                                      Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                  Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/29/2020.
                                                     Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.    Claims 5, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al., hereafter “CHOI” (U.S. Publication No. 2017/0338292 A1).
      Regarding claim 5, CHOI discloses a comprising: 
           a pixel definition layer (PDL) having a plurality of strip-shaped openings (OP) arranged in at least two columns or at least two rows parallel to each other; and 
           a plurality of sub-pixels (SP11/SP12/SP13/SP21/SP22/SP23), wherein at least two adjacent sub-pixels (SP11/SP12 or SP21/SP22) are disposed in each of the strip-shaped openings (OP) (e.g. Fig. 1).
       Regarding claim 7, CHOI discloses wherein the plurality of strip-shaped openings (OP) extend in a direction along a short-axis direction (D2, Fig 1 and para [0047]) of the display (e.g. Fig. 7).
      Regarding claim 8, CHOI discloses wherein the plurality of strip-shaped openings (OP) extend in a direction (D1, Fig. 1 and para [0047]) along a long-axis direction of the display (e.g. Fig. 6).
       Regarding claim 9, CHOI discloses further comprising a plurality of strip-shaped pixels (PX1/PX2), wherein one of the plurality of strip-shaped pixels is composed of at least two adjacent ones of the plurality of sub-pixels (SP11/SP12 or SP21/SP22), and the plurality of strip-shaped pixels (PX1/PX2) are arranged in at least two columns parallel to each other (e.g. Fig. 6).
      Regarding claim 10, CHOI discloses further comprising a plurality of strip-shaped pixels, wherein one of the plurality of strip-shaped pixels (PX1/PX3) is composed of at 
       Regarding claim 11, CHOI disclose wherein at least two adjacent sub-pixels (SP11/SP12 or SP21/SP22) disposed in a same strip-shaped opening (OP) are sub-pixels adjacent to each other in a same column or sub-pixels adjacent to each other in a same row (e.g. Fig. 6).
       Regarding claim 11, CHOI disclose wherein at least two adjacent sub-pixels (SP11/SP12 or SP21/SP22) disposed in a same strip-shaped opening (OP) are sub-pixels adjacent to each other in a same column or sub-pixels adjacent to each other in a same row (e.g. Fig. 7).
       Regarding a process claim 13, prior art device either anticipates or render obvious a claimed process, in its normal and usual operation, and it would necessary perform the method claim, MPEP2112.02.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.    Claims 6 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI in view of Chen et al., hereafter “Chen” (U.S. Publication No. 2016/0351092 A1).
      Regarding claim 6, CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein the pixel definition layer is a single-layered, a double-layered, or a multilayered structure.
     Chen, however, discloses the pixel definition layer (108) is a single-layered, a double-layered, or a multilayered structure (e.g. Fig. 1 and para [0028]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI to provide the pixel definition layer is a single-layered, a double-layered, or a multilayered structure as taught by Chen for a purpose of controlling the thickness of the pixel defining layer.
     Regarding claim 12, CHOI discloses the features of the claimed invention as discussed above, but does not disclose further comprising: a substrate; and a plurality of electrodes located above the substrate, 
wherein the pixel definition layer is disposed on a surface of the plurality of electrodes facing away from the substrate, wherein the plurality of strip-shaped openings of the pixel definition layer expose the plurality of electrodes.
       Chen, however, discloses a substrate (102); and a plurality of electrodes (60) located above the substrate (102), wherein the pixel definition layer (108) is disposed on a surface of the plurality of electrodes (60) facing away from the substrate (102), 
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI to provide a substrate; and a plurality of electrodes located above the substrate, wherein the pixel definition layer is disposed on a surface of the plurality of electrodes facing away from the substrate, wherein the plurality of strip-shaped openings of the pixel definition layer expose the plurality of electrodes as taught by Chen for a purpose of protecting the pixel electrodes during etching openings.
8.    Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI in view of HU et al., hereafter “HU” (U.S. Publication No. 2017/0194395 A1) and further in view of POUSTHOMIS et al., hereafter “POUSTHOMIS” (U.S. Publication No. 2019/0002719 A1).
      Regarding claim 14, CHOI discloses the steps of the claimed invention as discussed above, but does not disclose wherein in the step S10, the pixel definition layer is opened by etching to form a plurality of strip-shaped openings exposing a plurality of electrodes under the pixel definition layer; and in the step S20, the plurality of sub-pixels are spray-coated into the plurality of strip-shaped openings by an inkjet printing process.
     HU, however, discloses the pixel definition layer (20) is opened by etching to form a plurality of strip-shaped openings (15) exposing a plurality of electrodes (60) under the pixel definition layer (e.g. Figs. 4-5 and para [0043] and [0059]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI to provide 
      CHOI and HU discloses the steps of the claimed invention as discussed above, but does not disclose in the step S20, the plurality of sub-pixels are spray-coated into the plurality of strip-shaped openings by an inkjet printing process.
      POUSTHOMIS, however, discloses the plurality of sub-pixels are spray-coated into the plurality of strip-shaped openings by an inkjet printing process (para [2703]).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI and HU to provide the plurality of sub-pixels are spray-coated into the plurality of strip-shaped openings by an inkjet printing process as taught by POUSTHOMIS for a purpose of forming the sub-pixels more efficiency and quality.
9.    Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI in view of Chen et al., hereafter “Chen” (U.S. Publication No. 2016/0351092 A1).
      Regarding claim 1, CHOI discloses a display, comprising: 
            a pixel definition layer (PDL) having a plurality of strip-shaped openings (OP) arranged in at least two columns or at least two rows parallel to each other (e.g. Fig. 1); and 
            a plurality of sub-pixels (SP11/SP12 or SP21/SP22), wherein at least two adjacent sub-pixels are disposed in each of the strip-shaped openings (OP), wherein the plurality of strip-shaped openings (OP) extend in a direction along a short-axis 
      CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein the pixel definition layer is a single-layered, a double-layered, or a multilayered structure.
     Chen, however, discloses the pixel definition layer (108) is a single-layered, a double-layered, or a multilayered structure (e.g. Fig. 1 and para [0028]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI to provide the pixel definition layer is a single-layered, a double-layered, or a multilayered structure as taught by Chen for a purpose of controlling the thickness of the pixel defining layer.
      Regarding claim 2, CHOI and Chen (citations to CHOI unless otherwise noted) discloses further comprising a plurality of strip-shaped pixels (PX1/PX2), wherein one of the plurality of strip-shaped pixels (PX1/PX2 or) is composed of at least two adjacent ones of the plurality of sub-pixels (SP11/SP12 or SP21/SP22), and the plurality of strip-shaped pixels (PX1/PX2) are arranged in at least two columns or two rows parallel to each other (e.g. Fig. 1).
       Regarding claim 3, CHOI and Chen (citations to CHOI unless otherwise noted) discloses wherein at least two adjacent sub-pixels (SP11/SP12 or SP21/SP22) disposed in a same strip-shaped opening are sub-pixels adjacent to each other in a same column or sub-pixels adjacent to each other in a same row (e.g. Fig. 1).
       Regarding claim 4, CHOI and Chen (citations to CHOI unless otherwise noted) discloses a substrate (102); and a plurality of electrodes (60) located above the 
                                                               Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892